DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is currently amended. Claims 2 has been canceled. Claim 3 is as originally presented. Claims 4-9 are as previously presented. Claims 10-14 are withdrawn.
The previous indication of the limitation of claims 2-3 regarding the sulfur content of the base material of the mold flux being between 0.5 to 1.00 mass% as being allowable subject matter, is hereby withdrawn.  Any inconvenience to applicant is sincerely regretted.  It is noted that the previous limitation of claim 2 has been incorporated into claim 1, in the amendment of September 09, 2020.   New prior art rejections are provided below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1233488 C (herein referred to as CN '488) in view of Francois et al. (English machine translation of FR 2477574 A1).
Regarding claim 1, CN ‘488 teaches a mold flux that can obtain a good surface property without flaws and a defect-free slab in continuous casting of medium carbon steel (Abstract). The mold flux a composition described below in Table 1 (page 3, (10)):

Table 1: Mold flux composition of CN ‘488 
Wi
CaO
SiO2
F
S
Li2O
Na2O
K2O
Min
40
30
9
0
0
8.5
0
Max
42
32.9
11
0.3
2
11
0
 
 
 
 
 
 
 
 
 
(CaF2)h
(CaO)h
(SiO2)h
(MF)h
f(1)
f(2)
f(3)
Min
7.768475
34.42223
30
11.475
1.147408
0.10761
0.151191
Max
3.51985
39.47275
32.9
18.33
1.19978
0.046379
0.202089
 
Form 6
Form 4
Form 5
Form 7
 Form 1
Form 2
Form 3


	The values of CaO, SiO2, F, and the total of Li2O, Na2O, and K2O are within the claimed ranges. The values of f(1) and f(3) are within the claimed ranges, and the value of f(2) overlaps the claimed range. The total amount of CaO, SiO2, F, S, Li2O, Na2O, and K2O is 87.5%-99.2%, which also overlaps the claimed range. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the above claimed ranges are obvious in light of the disclosure of CN ‘488. However, CN ‘488 does not teach the base composition of the mold flux containing 0.5-1.00 mass% of S.
	Francois teaches a steel slag for use in the glass industry (Abstract) The steel slag has a composition containing 20-50% SiO2, 5-25% Al2O3, 5-50% CaO, ≤2.0% Na2O, ≤2.0% K2O, and ≤3.0% S2- (claim 5). Francois further teaches the steel slag containing S in a range of 0.8 to 1.2% (claim 6), which overlaps with the claimed range.
	CN ‘488 and Francois are analogous because both are directed to compositions which form metallurgical slags.

	Furthermore, it is noted that the instant application’s disclosure does not demonstrate an unexpected result produced from an increased amount of sulfur in a mold flux. In Figure 2, the number of longitudinally-cracked slabs is unchanged when the mass% of S is varied from 0.2 to 1.0, with zero longitudinally-cracked slabs. As such, claim 1’s amendment of an S mass% range 0.5-1.0 does not appear to produce patentably distinct results compared to the previously claimed range of 0.20-10. 
	Regarding claim 3, modified CN ‘488 teaches all the limitations of claim 1 as set forth above, as well as an S content of 0.8 to 1.2% (Francois, claim 6), which overlaps with the claimed range.
	Regarding claim 4, modified CN ‘488 teaches all the limitations of claim 1 as set forth above, as well as 1.0-4.5% of Al2O3 (page 3, (10)).
claim 5, modified CN ‘488 teaches all the limitations of claim 1 as set forth above, as well as a solidification temperature of 1050-1250 °C (page 3, (10)), which overlaps with the claimed range.
	Regarding claim 6, modified CN ‘488 teaches all the limitations of claim 1 as set forth above, as well as the viscosity being presented by η x V < 3, and the casting speed V being 1.2 m/min or more (page 3, (10)). Therefore, the viscosity is less than 2.5 poise at 1300 C, which overlaps with the claimed range.
	Regarding claim 7, modified CN ‘488 teaches all the limitations of claim 1 as set forth above. However, CN ‘488 is silent on basicity. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the mold flux taught in CN ‘488 would read on the claimed property of the basicity, since modified CN ‘488 teaches substantially the same composition. Where the claimed or prior art products are identical or substantially identical in structure or composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01).
	Regarding claim 8, modified CN ‘488 teaches all the limitations of claim 1 as set forth above, as well as the total amount of CaO, SiO2, F, S, Li2O, Na2O, and K2O being 87.5%-99.2%, which also overlaps the claimed range.
	Regarding claim 9, modified CN ‘488 teaches all the limitations of claim 1 as set forth above. Modified CN ‘488 also does not teach carbon, which reads on 0 parts by mass C.

Response to Arguments
Applicant's arguments filed September 9, 2020 have been fully considered but they are not persuasive. Applicant maintains arguments regarding claims 1 and 4-9 over CN '488 as recited in previous arguments (filed March 13, 2020). 
Applicant first argues when an amount of each flux component of CN ‘488 is at the lower limit thereof, the composition of CN ‘488 does not satisfy the claimed amount of S of claim 1 of the present application. Additionally, when an amount of each flux component is at the upper limit, the composition of CN ‘488 would satisfy the claims amount of S but would fail to satisfy the claimed f(2) values. As such, CN ‘488 does not sufficiently teach the claimed S and f(2) values of claim 1.
While CN ‘488 no longer teaches the claimed S mass% in light of amended claim 1 (refer to new prior art rejections above), CN ’48 does teach the claimed f(2) values. The value of f(2) is expressed as f(2)=(CaF2)h/{(CaO)h+(SiO2)h+(CaF2)h} in claim 1, which is not affected by the amount of S in the mold flux. In fact, none of Formulas 1-7 appear to be affected by the amount of S in the mold flux. When plugging the lower and upper limits of the flux components taught in CN ‘488 into the equation for f(2) above, the resulting range overlaps with the claimed range. As such, f(2) being in the range of 0.10 to 0.40 remains obvious in view of CN ‘488.
Applicant also argues there is no motivation to add or increase the amount of sulfur in CN ‘488. However, as set forth above, CN ‘488 teaches that the mold flux has a good operability and does not cause cracks in the obtained steel slab, and does not have any adverse effects even if the S content is high (page 6, paragraph 22), and that the quality and the workability of the resulting medium carbon steel sheet is good (page 6, paragraph 27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/PHILLIP H LEUNG/Examiner, Art Unit 1733